Atkinson, J.
A husband instituted suit for divorce in the State of Florida. The defendant filed an answer resisting the grounds of divorce, and praying for an allowance of alimony and attorney’s fees. *880The court rendered a judgment denying the plaintiff’s prayers for a divorce, and the defendant’s prayers for alimony, but allowing the defendant’s prayers for attorney’s fees and suit money amounting to $50 to cover the cost of talcing interrogatories in the case. Held:
No. 6395.
September 14, 1928.
Rehearing denied September 22, 1928.
Orville D. Rogers and W. A., L. 8. & O. M. James, for plaintiff in error.
Underwood, Haas & Gambrell, contra.
1. The judgment of the court in the State of Florida was not sufficient to bar a subsequent suit in the State of Georgia, instituted by the wife, for divorce from the husband and for temporary and permanent alimony for herself and minor daughter, and attorney’s fees. The judge did not err in overruling the special plea.
2. In the light of the pleadings and the evidence, this court can not say that the trial court abused its discretion in awarding temporary alimony and attorney’s fees to the plaintiff as provided in the order.

Judgment affirmed.


All the Justices concur.